In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00164-CR
      ___________________________

    OQUAVIEN WAGONER, Appellant

                       V.

           THE STATE OF TEXAS


   On Appeal from the 396th District Court
          Tarrant County, Texas
        Trial Court No. 1529557D


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       In accordance with a plea bargain between the State and Appellant Oquavien

Wagoner, Wagoner pleaded guilty to one count of aggravated robbery with a deadly

weapon, and the State agreed to dismiss another aggravated-robbery charge in return

for Wagoner’s guilty plea. Wagoner filed a notice of appeal. The trial court initially

signed an inaccurate certification that did not indicate that Wagoner had entered into

a plea bargain but eventually signed an amended certification stating that Wagoner

had entered into a plea bargain and had “NO right of appeal.”

       We notified Wagoner’s court-appointed attorney of the trial court’s amended

certification and informed him that unless he filed a response showing grounds for

continuing the appeal, we would dismiss it. See Tex. R. App. P. 25.2(d), 44.3. We

received no response.

       The record reflects that Wagoner specifically waived any pretrial motions and

all rights of appeal as part of his plea agreement. Therefore, in accordance with the

trial court’s amended certification, we dismiss this appeal. See Tex. R. App. P. 25.2(a),

(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Miller v. State,

No. 02-18-00467-CR, 2019 WL 1179421, at *1 (Tex. App.—Fort Worth Mar. 14,

2019, no pet.) (mem. op., not designated for publication); see also Kennedy v. State, 297
S.W.3d 338, 342 (Tex. Crim. App. 2009) (explaining charge-bargain agreement);

Shankle v. State, 119 S.W.3d 808, 813–14 (Tex. Crim. App. 2003) (same).

                                                       Per Curiam

                                            2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 8, 2019




                            3